DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 4, 7-11, 15-18, 21, 24-27 and 45-55 are pending in this application.

Election/Restrictions
	Applicant’s election of the species of Compound number 18 in the reply filed on January 4, 2021 is acknowledged.  The elected species was not found in the prior art and the search is expanded to the full scope of instantly pending claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 21, 24-27 and 51-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease or disorder associated with reduced nicotinamide adenine dinucleotide (NAD+) levels, wherein the disease or disorder is selected from the group consisting of a metabolic + levels a therapeutically effective amount of a compound of Formula (Ia), does not reasonably provide enablement for a method of treating any other disease or disorder associated with reduced NAD+; a method of preventing or reducing the risk of a disease or disorder associated with reduced NAD+; a method of treating, preventing or reducing the risk of a disease or disorder associated with α-amino-β-carboxymuconate-ε-semialdehyde decarboxylase (ACMSD) dysfunction; a method of treating, preventing, or reducing the risk of a disorder associated with mitochondrial dysfunction; a method of promoting oxidative metabolism; or a method of modulating a level of a proinflammatory cytokine in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 
(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Nature of the Invention
Instant claims 18, 21, 24-27, and 51-55 are directed to the use of compounds of Formula (Ia), depicted below:

    PNG
    media_image1.png
    113
    191
    media_image1.png
    Greyscale

in a method of treating, preventing, or reducing the risk a disease or disorder associated with reduced nicotinamide adenine dinucleotide (NAD+) levels; a method of treating, preventing or reducing the risk of a disease or disorder associated with α-amino-β-carboxymuconate-ε-semialdehyde decarboxylase (ACMSD) dysfunction; a method of treating, preventing, or reducing the risk of a disorder associated with mitochondrial dysfunction; a method of promoting oxidative metabolism; or a method of modulating a level of a proinflammatory cytokine in a subject.  
Breadth of the Claims
As discussed above, the instant claims directed to a method of treating, preventing or reducing the risk of diseases/disorders associated with - reduced nicotinamide adenine dinucleotide (NAD+) levels, α-amino-β-carboxymuconate-ε-semialdehyde decarboxylase (ACMSD) dysfunction, and mitochondrial dysfunction; a method of promoting oxidative metabolism; and a method of modulating a level of a proinflammatory cytokine in a subject.  The full breadth of such diseases/disorders is not described or ascertainable in view of the instant specification or the art of record.  The instant specification provides some examples, for example, e.g., metabolic disorders, neurodegenerative diseases, chronic inflammatory diseases, kidney diseases, and diseases associated with ageing.  Specification at page 2; see also, Specification at pages 89-90, disclosing specific examples of diseases/disorders.  

+, α-amino-β-carboxymuconate-ε-semialdehyde decarboxylase (ACMSD) dysfunction, mitochondrial dysfunction, or whether an ageing related disorders is associated with” reduced NAD+, α-amino-β-carboxymuconate-ε-semialdehyde decarboxylase (ACMSD) dysfunction, mitochondrial dysfunction.  The term “associated with” suggests a degree or attenuation not defined in the art or the instant specification.
The specification does not fully apprise one of skill in the art of the full scope of diseases/disorders associated with, for example, reduced NAD+ or ageing related disorders, but rather lists specific broad classes.  Neither the instant specification nor the art of record provide a model to determine the full scope of diseases/disorders associated with reduced NAD+, α-amino-β-carboxymuconate-ε-semialdehyde decarboxylase (ACMSD) dysfunction, or mitochondrial dysfunction, or associated ageing related disorders.  Furthermore, the term “associated with” in the instant context renders the scope of diseases treatable less discernable.  For example, what nexus between the disease and NAD+ renders the disease within the claims scope of “associated with”? Or what degree of participation is required by NAD+ levels in the inception, manifestation of one or more symptoms or disease markers, severity, or progression of a disorder?
The instant claim 27 is directed to ‘a method of promoting oxidative metabolism’ and claim 54 is directed to ‘a method of modulating a level of proinflammatory cytokine in a subject’.  The compounds of Formula (Ia) of the instant invention are disclosed to be ‘inhibitors of ACMSD1’, for example, see specification at page 74, paragraph [0304].  The instant claim 54, however, recites ‘a method of modulating a level of proinflammatory cytokine in a subject’ wherein the 
Significantly, the full claim breadth cannot be ascertained because neither the art of record not the instant specification teach methods to determine the full scope of diseases/disorders embraced by the instant claims.  
Level of Predictability in the Art 
The instant claims are directed to small-molecules (represented by Formula (Ia)) that raise NAD+ levels.  The invention, however, encompasses a method of treating, preventing or reducing the risk of diseases/disorders associated with - reduced nicotinamide adenine dinucleotide (NAD+) levels, α-amino-β-carboxymuconate-ε-semialdehyde decarboxylase (ACMSD) dysfunction, and mitochondrial dysfunction; a method of promoting oxidative metabolism; and a method of modulating a level of a proinflammatory cytokine in a subject.  
General Level of Skill
The multitude of intricate, interacting biological processes within the human body presents a significant level of unpredictability in drug development.  Z. Wang et al., 19 Drug Discovery Today, 145-150 (2014); U.K. Marelli et al., 3 Frontiers in Oncology, 1-12 (2013).  Drug development is generally considered and unpredictable art.  Id.  
Nicotinamide Adenine Dinucleotide (NAD+)
+ biosynthesis.  Specification at page 2.  
NAD+ participates in many biological processes, including the regulation of energy metabolism.  S. Lin et al., 15 Current Opinion in Cell Biology, 241-246 (2003).  A change in metabolism has been implicated in the mechanisms of several age-associated diseases such as diabetes, cancers and neurodegenerative diseases.  Id. at page 241.  It has further been reported that Enzymes involved in NAD+ metabolism are attractive targets for drug discovery against a variety of human diseases, including cancer, multiple sclerosis, neurodegeneration and Huntington’s disease.  J. Kahn et al., 11 Expert Opinion on Therapeutic Targets, 695-705 (2007).  It has been proposed that the increasing recognition of the importance of NAD+ and its metabolites in pathologic conditions should lead to new efforts at discovering and developing inhibitors against enzymes involved in NAD+ metabolism.  Id. at page 701.  In another report, studies have shown that proinflammatory effects in diabetic kidney might be mainly through activation of renal nicotinamide adenine dinucleotide phosphate.  X. Shi et al., 149 Endocrinology, 1829-1839 (2008).  It has further been reported that nicotinamide adenine dinucleotide phosphate is a marker of inflammation and fibrinogenic activity in the liver, is increased in patients with nonalcoholic steatohepatitis and those with cirrhosis.  K. Sevastianova et al., 256 Radiology, 466-473 (2010); see also T. Aoyama et al., 56 Hepatology, 2316-2327 (2012).  
Guidance in the Specification and Working Examples
Applicant discloses that the compounds of Formula Ia capable of modulating the activity of α-amino-β-carboxymuconic acid semialdehyde decarboxylase (ACMSD), which compounds are + biosynthesis.  Specification at page 2.  
In working Example 31, the NAD+ concentration or content was determined in human primary hepatocytes treated with Compound 4.  Inhibition of the ACMSD enzyme is expected to increase the rate of de novo NAD+ biosynthesis and should be reflected by an increase in intracellular NAD+ levels.  See e.g., S. Fukuoka et al., 527 Advances in Experimental Medicine and Biology, 443-453 (2003); see also, R. Pellicciari et al., 61 Journal of Medicinal Chemistry, 745-749 (2018).  The data is shown in the instant specification at Fig. 1.  Fig. 1 shows an increase in NAD+ content at 0.5 µM and 5 µM. But Fig. 1 appears to lack a numerical scale along the y-axis.  
In working Example 32, the NAD+ concentration or content was determined in human primary hepatocytes treated with Compound 1.  The data is shown in the instant specification at Fig. 3.  Fig. 3 shows up to a 3.5 fold increase in NAD+ content at 5 µM for compound 1.  Example 34 discloses 1.5 fold increase in NAD+ content at 5 µM for compound 17.  
In view of the foregoing, one of skill in the art would accept that four compounds within the claimed genus can raise NAD+ concentrations, in vitro, at micromolar concentrations.  
Neither the instant specification nor the art of record teaches one of skill in the art how to identify the full scope of diseases or disorders associated with reduced nicotinamide adenine dinucleotide (NAD+) levels or associated ageing disorders.  Further, neither the art of record nor the instant specification teach a general model for determining whether a particular disorder or ageing related disorder is associated with reduced nicotinamide adenine dinucleotide (NAD+) levels.  
+ levels.  
Further Applicant discloses no structure activity relationships regarding which compounds of the large chemical genus one of skill in the art should select to treat particular diseases/disorders.
The instantly claimed ‘method for preventing’ is not adequately enabled solely based on the biological activity related to NAD+ provided in the specification.  The claim language includes diseases that are known and those that are yet to be discovered, for which there is no enablement.  Based on the test data related to NAD+ provided in the specification, the instant compounds of Formula (Ia) are recited to be useful in the “prevention” (or prophylaxis) of various diseases, for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “prevention” or ‘inhibitory’ effect on a disease.  The specification provides biological data related to NAD+ for some of the exemplified and tested compounds (as discussed above), however, it is inconceivable from this data as to how the claimed compounds can not only treat but also to ‘prevent’ all types of diseases encompassed within the scope of instant claims.  Further, there is no evidence on record which demonstrates that the screening tests or assays relied upon are recognized in the art as being reasonably predictive of success in any of the contemplated areas of 'prevention'.  Such a reasonable correlation is necessary to demonstrate such utilities.  See Ex parte Stevens, 16 USPQ 2d 1379 (BPAI 1990); Ex parte Busse et al., 1 USPQ 2d 1908 (BPAI 1986) (the evidence must be accepted as 'showing' such utility, and not 'warranting further 
Furthermore, ‘prevention’ of a disease is not the same as treatment of said disease. In order to prevent a disease, as opposed to merely delaying or reducing its symptoms, a dosing must either render the subject completely resistant to said disease after a single treatment or a limited number of treatments, or else, when continued indefinitely, continue to completely suppress the occurrence of said disease.  In order to practice a preventative method, one of skill in the art must know the answer to several questions in addition to the effectiveness of the therapy in short-term relief of symptoms, including: 1) What is the duration of a single course of therapy? How often must the therapy be administered to completely suppress the disease? 2) Does the subject develop tolerance to the therapy over time? Does the disease eventually progress to a point where the therapy is unable to completely suppress all symptoms? For example, will a metastatic cancer eventually adapt to overcome treatments directed to preventing it from metastasizing into the bone? Or will a case of osteoporosis or rheumatoid arthritis ultimately progress to a point where symptoms develop regardless of which therapy is administered. 3) What are the long-term effects of the therapy? Does it cause progressive damage to the kidneys, liver, or other organs? Does the active agent accumulate in the subject's tissues? Is the minimum dose necessary to completely prevent the disease safe for long-term administration? Are there any steps that can be taken to reduce side effects? Additionally, because various physiological systems are interdependent and affect one another, any hypothetical preventative treatment would have to be broad-based and treat all of the various causes of a disorder. For example, because osteoporosis is, in the majority of cases, caused at least in part by a reduction in estrogen levels, a true preventative treatment for osteoporosis must be capable of preventing or reversing 
The Quantity of Experimentation Needed Is Undue
Claims 18, 21, 24-27 and 51-55 are properly rejected under 35 U.S.C. § 112(a) for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim scope of to treating any a disease or disorder associated with reduced nicotinamide adenine dinucleotide (NAD+) levels or the full scope of associated ageing related disorders. 
The ability of one of skill in the art to make and use the full scope of the subject claims is balanced against: (1) the predictability in the art of small-molecule drug targets in combination with; (2) the lack of guidance provided to one of skill in the art as to how to identify the full scope of claimed disorders; and (3) the open-ended breadth of claimed disorders. 
The primary factor underlying the instant rejection is the lack of guidance provided in the instant specification and the art of record as to how one of skill in the art can identify the full scope of disorders.  A secondary consideration is that only four compounds were tested in working examples.  
Upon such balancing, the experimentation to practice the full scope of claims 18, 21, 24-27 and 51-55 is considered undue because one of skill in the art must perform experimentation to: (a) +) levels (and this may be patient specific); and (b) determine whether such condition can be treated with a claimed compound in a particular patient.  Such experimentation is necessarily undo, particularly in view of the scope of the claimed subject matter respecting the diseases/disorders.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 24 recites: “A method of treating, preventing, or reducing the risk of a disorder associated with mitochondrial dysfunction comprising administering to the subject suffering from or susceptible to developing a metabolic disorder” and the dependent claim 25 recites: “… wherein said disorder associated with mitochondrial dysfunction is an inherited mitochondrial disease, a metabolic disorder, a neurodegenerative disease, a chronic inflammatory disease, a fatty liver disease, a kidney disease, or an aging related disorder”.  These claims are confusing because in claim 24, the method recites that the effective amount is ‘administered to subject suffering from or susceptible to developing a metabolic disorder’ and the dependent claim 24 recites numerous types of diseases/disorders in addition to metabolic disorder’.  MPEP § 2173.02(II) – “If the language of the claim is such that a person of ordinary Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4, 7-11, 15-17, and 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,708,272. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to a generic group of compounds of Formula (I); and the dependent claims recite subgeneric embodiments of the genus of base claim, see for example, claim 2 which recites compounds of Formula (Ia).  Further, claim 10 recites specific compounds within the 

    PNG
    media_image2.png
    132
    269
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    148
    266
    media_image3.png
    Greyscale

The reference claims further include pharmaceutical composition of the claimed compounds, see claims 11-12.  The reference disclosure provides that the invention compounds are capable of modulating the activity of α-amino-β-carboxymuconic acid semialdehyde decarboxylase (ACMSD), useful for the prevention and/or treatment of diseases and disorders associated with defects of NAD+ biosynthesis, e.g., metabolic disorders, etc. (see col. 1).
The instant claims are directed to ‘compounds of Formula (I)’ wherein the genus overlaps the genus disclosed in reference claims and the corresponding species.  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds, the corresponding structural analogs, or salts thereof and form a genus around the reference compounds and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds.

Claims 18, 21, 24-27 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,513,499. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim 1 is drawn to 'a method of treating a disease or disorder associated with reduced 

    PNG
    media_image4.png
    266
    273
    media_image4.png
    Greyscale

The compound of structural Formula (Ia) recited in instant claims is a subgenus of Formula (I) of reference claim 1 and the specific compounds recited in reference claims are included within the instantly claimed genus of Formula (Ia).  The reference disclosure provides that the invention compounds are capable of modulating the activity of α-amino-β-carboxymuconic acid semialdehyde decarboxylase (ACMSD), useful for the prevention and/or treatment of diseases and disorders associated with defects of NAD+ biosynthesis, e.g., metabolic disorders, etc. (see col. 1).  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or salts thereof and form a genus around the reference compounds and use them as taught in the reference, or use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds.

Receipt is acknowledged of the Information Disclosure Statements filed on March 19, 2020 and January 4, 2021 and copies are enclosed herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

April 15, 2021